PUBLISHED ORDER

BRENT E. DICKSON, Chief Justice.
Heinzman pleaded guilty to one count of sexual battery, a class D felony, in cause number 20D02-0805-FC-46. The Hamilton Superior Court imposed an executed term of three years, but the plea agreement called for a suspended sentence. Heinzman raised this as one issue on appeal, but the Court of Appeals considered the error to be harmless because this sentence was ordered to be served concurrently with a twenty-four year executed sentence in cause number 29D02-0511-FC-239. Heinzman v. State, 970 N.E.2d 214, 229 (Ind.Ct.App.2012). We agree with the first issue in Heinzman’s transfer petition that the case should have been remanded for resentencing consistent with the plea agreement.
Accordingly, transfer of jurisdiction is GRANTED. The case is remanded to the Hamilton Superior Court with instructions to impose sentence in cause number 20D02-0805-FC-46 consistent with the terms of the plea agreement. In all other *144respects, the decision of the Court of Appeals is summarily affirmed. See Appellate Rule 58(A)(2).
The Clerk is directed to send a copy of this order to the Hon. Margret G. Robb, Chief Judge, Indiana Court of Appeals; the Hon. Daniel Pfleging, Judge, Hamilton Superior Court No. 2; and to all counsel of record. The Clerk also is directed to post this order to the Court’s website, and Thomson Reuters is directed to publish this order in the bound volumes of this Court’s decisions.
All Justices concur.